DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 9 have been examined.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  The Priority Document electronically retrieved (for the parent application 16/048206) by the USPTO is document number CN 201710625878.8, which matches the Foreign Priority information provided in the Applicant Data Sheet.  The examiner is unable to match the language of the Priority Document to the disclosure provided to the office for examination.  The examiner is able to determine that the Figures in the Priority Document do not match the Drawings provided for this application.  Because the Figures do not match (and are not even close to matching), the examiner has determined that CN 201710625878.8 is not the proper document that is required to claim foreign priority for this application.  The examiner suggests contacting the different patent offices to determine the source of the error in providing the correct document.  The examiner cannot verify the claimed priority without the proper documentation.
Information Disclosure Statement
The information disclosure statement filed 9/ fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there are no translations of the Foreign Documents and one of the Non-Patent Literature provided while the IDS states that all of the pages of the Foreign Documents are relevant (MPEP 609, 37 C.F.R. 1.98 Content of information disclosure statement).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “D” has been used to designate both the destination point (Figure 1, and the description of step 2 on page 10) and the dimension of the solution search space (description of step 4 on page 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From the description of step 5 (page 11), reference character "i" for pigeon is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 3 has two decision blocks, one after step 5 and one after step 6.  The description of these decision options do not include the affirmative (YES) (end of description of step 5 on page 13, and end of description of step 6 on page 14).  For step 5, the specification should include a line stating, “If the current iteration has reached T1, then proceed to step 6.”.  And for step 6, the specification should include a line stating, “If the current iteration has reached T, then proceed to step 7.”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 2 line 25, the phrase “swam intelligence optimizer” should be “swarm intelligence optimizer”.  
On page 3 line 9, the phrase “In this paper” should be “In this disclosure”.
On page 9 line 13, the phrase “around a comer” should be “around a corner”.
On page 14 line 15, the phrase “determining module performing steps 2” should be “determining module performing step 2”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 36, the word "ellipse" does not need both quotation marks and parentheses.  The quotation marks should be removed.  Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  In claim 1 lines 38 and 39, point pi and threat center j.  In claim 2 line 4, step size L.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 1 is objected to because of the following informalities:  In line 47, "the optimal path" should be "the optimal flight path" to agree with the rest of claim 1.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the access module…to obtain", "the building module establishing", "the determining module determining", and "the optimization module applying" and “storing…in the storage module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The access module is recited in claim 1 as “using a GPS device and a plurality of infrared sensors” and in the specification as “The function of the access module is established with the help of several hardware pieces, including a GPS device and infrared sensors.” (page 14 last paragraph).  Based on these statements, the access module is separate element than both the GPS and the sensors.  The storage module is interpreted as a computer memory (spec page 15 last full paragraph).  In section (a) of claim 1, the building, determining and storage modules are recited as implemented in a flight controller onboard an aircraft.  These three modules are interpreted as hardware and/or software element(s) of the flight computer, but the specification is not clear on the structure.    In order for the proper interpretation under 112(f), the specification should clearly recite the structure of the claimed modules.  The optimization module is not cited as having any structure either in the specification or in the claims.
According to the MPEP, “The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, and is also supported by the requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, that an invention must be particularly pointed out and distinctly claimed. See Medical Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211, 68 USPQ2d 1263, 1268. For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.” (MPEP 2181 II. C.)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the number of points" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “an aircraft” in line 27, while earlier in the claim “an aircraft” is also recited (line 1).  It is unclear if this is a new aircraft or the same aircraft.  The examiner assumes it is the same aircraft for continued examination.
Claim 1 recites the limitation "the number of " in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the number of points along the aircraft’s flight plan" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the " in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the " in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the " in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the " in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the n" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the " in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the i-th node" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the " in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the " in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the " in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the " in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the " in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the " in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “the access module…to obtain" and "the optimization module applying” of claim 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The access module recites that is uses a GPS device and infrared sensors to obtain the information (claim 1), but does not recite structure of the module itself.  The specification recites, “The function of the access module is established with the help of several hardware pieces, including a GPS device and infrared sensors.” (page 14 last paragraph).  This indicates the function, but not the structure of the access module.  The specification makes no reference to what structure implements the module in the flight controller (software or hardware, or a combination).  The optimization module is not defined by any structure in the specification or the claims.  Therefore, the claims 1 thru 9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner’s Statement
The examiner makes note of Tran Patent Number 10,860,115 B1.  Tran reads on many of the claim limitations of the pending claims, but is not cited in a rejection because the filing date is after the effective filing date (based on the claimed foreign priority provided in the Application Data Sheet).  The foreign priority document retrieved with the parent application 16/048206 does not match the disclosure provided with either the parent application or with the pending application.  The correct foreign priority document must be provided to gain the benefit of the priority date (effective filing date).  The examiner does understand that the proper numbers were provided and used to retrieve the document, but none the less, it is not the correct document.  Without the proper foreign priority document, the examiner may be able to issue a prior art rejection against the pending claims using the Tran patent in the next office action.  The applicant is encouraged to file the proper foreign priority document, and provide it to the office for inclusion with the application contents.

Allowable Subject Matter
Claims 1 thru 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The allowability is also contingent upon establishing the foreign priority date of 7/27/2017 with the proper foreign document.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662